DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, 29, 32-36 and 38 are cancelled.  Claims 24 and 30 are amended.  Claims 24-28, 30, 31 and 37 are pending.

Double Patenting
The double patenting rejection is withdrawn pursuant the amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gesner on 7/1/2021.

The application has been amended as follows: 
Claim 24 (Currently Amended) An apparatus comprising: a body comprising a plurality of flexible appendages configured to mount the apparatus to or place the apparatus on an object, the body comprising a surface having an opening; and a projection surface; wherein the body includes at least one control for controlling an operation of the projector.

Allowable Subject Matter
Claims 24-28, 30, 31 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 24 was found to be allowable because a body comprising a plurality of flexible appendages configured to mount the apparatus to or place the apparatus on an object, the body comprising a surface having an opening; and a projector removably inserted into the opening so as to reside at least partially within the body, the projector being configured to project visible light onto a projection surface; wherein the body includes at least one control for controlling an operation of the projector.

Claims 25-28 and 30, 31 and 37 are allowed as being dependent on claim 24.

The closest available prior art Kitahara (US PG Pub. 20060170885) discloses an apparatus (projector 1 of fig. 1 A) comprising: a body (main body 2 of fig. 1 A) including a plurality of appendages (three legs 31, 32, 33 of fig. 1 A) configured to mount the apparatus to or place the apparatus on an object; and a projector (optical system 200 comprises components listed in paras. 0039-0043) disposed at least partially within the body; and the projector (optical system 200 comprises components listed in paras. 0039-0043) configured to project visible light onto a surface (para. 0043-0044; The projection lens 231 is made up of some kinds of lenses, and enlarges an image modulated and produced by the liquid crystal light valve 221 and launches the resultant image to the outside of the projector 1. [0044] In this way, the projector 1 enlarges an image and projects the image onto a projection plane of a screen 600 (shown in FIG. 4) or the like, which is placed outside the projector 1); wherein the body (2) includes at least one control for controlling an operation of the projector (para. 0028; On the top face 1 a of the upper case 11, there are formed a manipulating part 13 including as an electric power switch); however, Kitahara fails to teach or render obvious the body comprising a surface having an opening; and a projector removably inserted into the opening so as to reside at least partially within the body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        1 July 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882